DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/04/02022 have been fully considered but they are not persuasive. Applicant argues, on page 16 second paragraph , that Murray, Pan, Ericsson, Fukuoka, Zhang, and Belghoul-alone or in any combination do not teach or suggest "receive, from a base station, a configuration for monitoring a plurality of paging occasions," and "receive, via an indication in a downlink control information message and based at least in part on the monitoring the paging occasion, a paging termination message from the base station," as recited in dependent claim 1. The examiner respectfully disagrees. Pan [0292] teaches these limitations
Applicant argues, on page 16 last paragraph, that Murray describes receiving a single indicator that indicates to the UE to start monitoring paging occasions, stop monitoring paging occasions, or both, and applicant concludes that, a single indicator does not teach or suggest two processes to "receive, from a base station, a configuration for monitoring a plurality of paging occasions," and "receive, via an indication in a downlink control information message. .. a paging termination message from a base station,” The examiner respectfully disagrees.  Murray teaches a monitoring paging indicator to indicate to start monitoring and a paging indicator to indicate stop 
Applicant argues, on page 17 second paragraph , that Pan describes a single process of detecting one or more bits and that Pan also does not teach two processes to "receive, from a base station, a configuration for monitoring a plurality of paging occasions," and "receive, via an indication in a downlink control information message . .. a paging termination message from a base station". The examiner respectfully disagrees Pan [0091] teaches a one bit indication such that if the bit is 1, it indicates monitoring, and if the bit is zero, it indicates stop monitoring. It is obvious to one of ordinary skill in the art that the bit cannot be 0 and 1 in the same time or in a single process as argued by the applicant. Thus, both Murray and Pan describe “receive, from a base station, a configuration for monitoring a plurality of paging occasions," and "receive, via an indication in a downlink control information message . .. a paging termination message from a base station".
Applicant argues, on page 17 last paragraph to page 18 first, that amended claims 12 and 17 are allowable. The examiner agrees since each of the claims includes the allowable subject matter indicated in the previous Office Action. Claims 14-20 are allowed for depending from claim 12. Claims 39-45 are allowed for depending from claim 37.
Applicant argues, on page 18 fourth paragraph , that claims 2-8, 10, 21-33, and 46-50 are allowable for depending from one of the independent claims 1, 12, 21, 26, 37, and 46. The examiner respectfully disagrees. claims 3-11 are maintained rejected since independent claim 1 maintained rejected. claims 3-11 are maintained rejected since 
Applicant argues, on page 19 first paragraph , that Pan and Murray do not teach or suggest "the configuration in the downlink control information message is received independent of the configuration for monitoring the plurality of paging occasions," as recited in new claim 51. The examiner respectfully disagrees. the combination of Murray, Pan and Ericsson teaches claim 51. Also new claim 51 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does support “the downlink control information message is received independent of the configuration for monitoring the plurality of paging occasions”..
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644